DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the second photodetectors being shared by a plurality of pixel sensors as claimed in claim 6, and the second photodetector further comprising a second floating diffusion node that is separate from said first floating diffusion node as claimed in claim 8, with must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0122974 ("Fowler").
Regarding claim 1, Fowler discloses an apparatus comprising a plurality of pixel sensors, each pixel sensor comprising a first photodetector comprising: 
a first main photodiode (22, Fig. 2) characterized by a first light conversion efficiency as a function of wavelength of a light signal incident thereon (paragraph [0005]); and 
a first floating diffusion node (43, Fig. 2) comprising a first parasitic photodiode (42, Fig. 2) characterized by a second light conversion efficiency as a function of said wavelength (paragraph [0005], and given that Fowler has the same structure, i.e. a pinned main photodiode with a parasitic photodiode as a floating diffusion, the conversion efficiencies are also a function of a wavelength), said second light conversion efficiency, being different from said first light conversion efficiency as a function of wavelength (paragraph [0005], and given that Fowler 
said apparatus further comprising a controller (92, Fig. 5) that generates an intensity of light in each of a plurality of wavelength bands for said pixel sensor utilizing a measurement of said light signal by each of said first main photodiode and said first parasitic photodiode in that photodetector (paragraph [0019] describes parasitic photodiode 42 provides a first pixel intensity value, and main photodiode 22 provides a second pixel intensity value).
Regarding claim 2, Fowler discloses the apparatus of Claim 1 wherein said second light conversion efficiency is greater than three percent of said first light conversion efficiency (paragraph [0031]).
Regarding claim 3, Fowler discloses the apparatus of Claim 1 wherein said second light conversion efficiency is greater than ten percent of said first light conversion efficiency (paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of U.S. Patent Publication No. 2013/0341750 ("Ichikawa").
Regarding claim 4, Fowler discloses the apparatus of Claim 1, but does not disclose a plurality of second photodetectors, each pixel sensor being associated with one of said plurality of second photodetectors, said second photodetectors having a second main photodiode with a third light conversion efficiency as a function of said wavelength, said third light conversion efficiency being different from said first and second light conversion efficiencies, said second photodiode providing a third measurement of said light signal, said third measurement being used by said controller to generate said intensities of light in said plurality of wavelength bands.
However, Ichikawa discloses a plurality of second photodetectors (each pixel 2 has at least two photodetectors, Figs. 3 and 4), each pixel sensor being associated with one of said plurality of second photodetectors (each pixel 2 has at least a second photodetector, Figs. 3 and 4), 
said second photodetectors having a second main photodiode (for example, photodiode 33, Fig. 3) with a third light conversion efficiency as a function of said wavelength (paragraph [0041], each photodiode accumulates charge corresponding to the amount of received light in a certain color, either green, red, or blue light), 
said third light conversion efficiency being different from said first and second light conversion efficiencies (pixel 2 can output signals of three colors using different photodetectors, and in combination with Fowler, it would be obvious to add a second photodetector with a different light conversion efficiency than the first and second photodetectors), 

It would have been obvious to one of ordinary skill in the art before the effective filing date to add a plurality of second photodetectors with a different conversion efficiency as disclosed by Ichikawa in the device of Fowler in order to obtain an abundance of color information and enhance output resolution and image quality as taught, known, and predictable.
Regarding claim 5, Fowler in view of Ichikawa discloses the apparatus of Claim 4, and Ichikawa further discloses that there is one second photodetector for each pixel sensor (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second photodetectors to each pixel sensor as disclosed by Ichikawa to the device of Fowler in order to enhance output resolution of a still image as taught, known, and predictable.
Regarding claim 9, Fowler discloses a method for generating a color image of a scene comprising a plurality of color pixels, said method comprising: 
projecting an image of said scene on an array of pixel sensors (Fig. 5, paragraph [0032]), each pixel sensor generating one color pixel of said color image, each pixel sensor comprising a first photodetector comprising: 

a first floating diffusion node (43, Fig. 2) comprising a first parasitic photodiode (42, Fig. 2) characterized by a second light conversion efficiency as a function of said wavelength (paragraph [0031]), said second light conversion efficiency, being different from said first light conversion efficiency as a function of wavelength (paragraph [0031]), said first floating diffusion node also being illuminated by said light signal (paragraph [0007]); 
generating first and second light intensity values for each pixel sensor from said first main photodiode and said first floating diffusion node in each of said pixel sensors (paragraph [0019] describes parasitic photodiode 42 provides a first pixel intensity value, and main photodiode 22 provides a second pixel intensity value); 
generating each color pixel utilizing said first and second light intensity values corresponding to that pixel (paragraph [0019]).
Fowler does not disclose generating a third light intensity value corresponding to each pixel sensor utilizing a corresponding one of a plurality of second photodetectors having a third light conversion efficiency as a function of wavelength that is different from first and second light conversion efficiencies; and generating each color pixel utilizing said first, second, and third light intensity values corresponding to that pixel.

generating each color pixel utilizing said first, second, and third light intensity values corresponding to that pixel (paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a plurality of second photodetectors with a different conversion efficiency as disclosed by Ichikawa in the device of Fowler in order to obtain at least three color signals from each pixel and therefore enhance output resolution and image quality as taught, known, and predictable.
Regarding claim 10, Fowler in view of Ichikawa discloses the method of Claim 9, and Ichikawa further discloses that said second photodetector is part of each pixel sensor (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second photodetectors to each pixel sensor as disclosed by Ichikawa to the device of Fowler in order to enhance output resolution of a still image as taught, known, and predictable.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Ichikawa further in view of U.S. Patent Publication No. 2016/0165159 ("Qualcomm").
Regarding claim 8, Fowler in view of Ichikawa discloses the apparatus of Claim 4, but does not disclose that each second photodetector further comprises a second floating diffusion node that is separate from said first floating diffusion node, said second floating diffusion node comprising a second parasitic photodiode, said controller using a signal from said second parasitic photodiode to generate said intensities in each of said plurality of wavelength bands.
However, Qualcomm teaches a set of photodiode (PD1, Fig. 1A) with its respective storage node (CS1, Fig. 1A) that is replicated four times within a pixel.  
It would have been obvious to duplicate the configuration of the first photodetector and respective floating diffusion comprising a parasitic photodiode as disclosed by Fowler in order to obtain an abundance of color information from a single pixel and enhance output resolution and image quality as taught, known, and predictable.
Regarding claim 13, Fowler in view of Ichikawa discloses the method of Claim 9, but does not disclose that each second photodetector comprises a second floating diffusion node comprising a second parasitic photodiode and wherein a light intensity value from said second parasitic photodiode is used also used to generate said color pixel.
However, Qualcomm teaches a set of photodiode (PD1, Fig. 1A) with its respective storage node (CS1, Fig. 1A) that is replicated four times within a pixel.  
It would have been obvious to duplicate the configuration of the first photodetector and respective floating diffusion comprising a parasitic photodiode as disclosed by Fowler in order to obtain an abundance of color information from a single pixel and enhance output resolution and image quality as taught, known, and predictable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Ichikawa further in view of U.S. Patent Publication No. 2009/0046186 ("Nagai").
Regarding claim 12, Fowler in view of Ichikawa discloses the method of Claim 9, but does not teach that intensity values from two or more of said plurality of second photodetectors are interpolated to arrive at said third light intensity value for one of said pixel sensors.
However, Nagai teaches that intensity values from two or more of said plurality of second photodetectors (nearby pixels, paragraph [0165]) are interpolated to arrive at said third light intensity value for one of said pixel sensors (paragraph [0165] states it is a two pixel sharing structure that are not the same color).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use color interpolation as disclosed by Nagai in the device of Fowler in view of Ichikawa in order to allow a pixel defect to be repaired in the event of damage, taught, known, and predictable.
Allowable Subject Matter
Claims 6-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the apparatus comprising a plurality of pixel sensors as claimed, specifically in combination with: a plurality of second photodetectors that are shared by a plurality of pixel sensors, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2005/0001143 ("Rhodes") teaches a floating diffusion configured as a second photo-conversion device, see paragraph 45 and Fig. 4A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878